DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 1 on 12/28/2021. 

Response to Arguments
Applicant’s arguments are drawn to the amended limitation of claim 1. The revised rejection below addresses the amended limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (JP2004290771, citations from English Translation of JP2004290771) in view of Kashikar (EP2377675) and Otoshi (PG-PUB 2009/0179358). 
Regarding claim 1, Nakatani teaches a process of producing a prepreg [0018], comprising: 
discharging a molten resin in planar form from a slit to form a resin film (Figure 1 and [0004], [0020]);
applying said resin film onto a reinforced fiber sheet conveyed continuously (Figure 1);
wherein said fiber reinforced sheet is conveyed in a vertical direction (Figure 1), and 
wherein an angle made between the discharge direction of the resin and conveyance direction of said reinforced fiber sheet is less than 80 degrees (Figure 1 and [0008]). 

Nakatani does not explicitly teach said reinforced fiber sheet is conveyed substantially in the horizontal direction and forming a film-like object in a space into which the resin is discharged. 

Kashikar teaches a method of producing a matrix-impregnated continuous fibers [0022], [0067] comprising: 
discharging a molten resin in planar form from a slit to form a resin film (Figure 3A and 10);
applying said resin film onto bundles of fibers or rovings [0066], [0075] conveyed continuously (Figure 1 and 11, item 8 and [0008], [0059], [0075]), 
wherein said reinforced fiber sheet is conveyed substantially in the horizontal direction (Figure 1 and [0071]), 
wherein the angle made between the discharge direction of the resin and conveyance direction of said reinforced fiber sheet is less than 90 degrees, preferably 20 to 80 degrees.  

Nakatani and Kashikar are both from the same field of endeavor as they both pertain to coating fibrous material conveyed continuously. It would have been obvious to substitute the conveying the reinforced fiber sheet of Nakatani in a vertical configuration with conveying the reinforced fiber sheet in a horizontal direction as taught by Kashikar, a functionally equivalent configuration for conveying fibrous material. 

Otoshi teaches a process of preparing a film by discharging a molten resin from an extruder onto rotating cooling support (Figure 2 and 3 and [0078]), forming a film-like object in a space into which the resin is discharged (Figure 2 and 3) utilizing an air-knife method in which air is blown to the both end parts of the molten resin in the width direction [0066]. 

Both Nakatani and Otoshi teach a process of applying a discharging molten resin to a surface for producing a resin film. It would have been obvious to one of ordinary skill in the art to substitute the extruder configuration of Nakatani with the extruder configuration of Otoshi, a functionally equivalent extruder configuration for applying a resin film.

Regarding claim 2, Nakatani in view of Kashikar and Otoshi teaches the process as applied to claim 1, wherein an air knife applying an air flow is applied to the edge portion of said resin film in the width direction (Otoshi, [0065]-[0066]). 

	Regarding claim 3, Nakatani in view of Kashikar and Otoshi teaches the process as applied to claim 1, wherein using two or more coating heads, both faces of said reinforced fiber sheet are coated with a resin (Nakatani, Figure 1 and [0011] and [0013]) or a mixture of a resin and an additive (e.g., spherical fused silica) (Nakatani, Figure 1 and [0019]).  

	Regarding claim 4, Nakatani in view of Kashikar and Otoshi teaches the process as applied to claim 1, wherein, using two or more coating heads, said reinforced fiber sheet is coated with a mixture of two or more kinds of resin (Nakatani, [0015] and [0019]). 

	Regarding claim 5, Nakatani in view of Kashikar and Otoshi teaches the process as applied to claim 1, wherein the fiber sheet is coated with and then impregnated with said resin film (Nakatani, [0012]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (JP2004290771, citations from English Translation of JP2004290771) in view of Kashikar (EP2377675). 
Regarding claim 6, Nakatani teaches a process of producing a prepreg [0018] and producing a fiber-reinforced composite material [0018], comprising: 
discharging a molten resin in planar form from a slit to form a resin film (Figure 1 and [0004], [0020]);
applying said resin film onto a reinforced fiber sheet conveyed continuously (Figure 1);
wherein said fiber reinforced sheet is conveyed vertically (Figure 1), and 
wherein an angle made between the discharge direction of the resin and conveyance direction of said reinforced fiber sheet is less than 80 degrees (Figure 1 and [0008]), 
disposing the produced prepreg with a copper foil or resin layer and heat-molding to produce a laminate [0018], wherein the prepreg would inherently be cured to produce the finished laminate. 

Nakatani does not explicitly teach said reinforced fiber sheet is conveyed substantially in the horizontal direction and forming a film-like object in a space into which the resin is discharged. 
 
Kashikar teaches a method of producing a matrix-impregnated continuous fibers [0022], [0067] comprising: 
discharging a molten resin in planar form from a slit to form a resin film (Figure 3A and 10);
applying said resin film onto bundles of fibers or rovings [0066], [0075] conveyed continuously (Figure 1 and 11, item 8 and [0008], [0059], [0075]), 
wherein said reinforced fiber sheet is conveyed substantially in the horizontal direction (Figure 1 and [0071]), 
wherein the angle made between the discharge direction of the resin and conveyance direction of said reinforced fiber sheet is less than 90 degrees, preferably 20 to 80 degrees.  

Nakatani and Kashikar are both from the same field of endeavor as they both pertain to coating fibrous material conveyed continuously. It would have be obvious to substitute the conveying the reinforced fiber sheet of Nakatani in a vertical configuration with conveying the reinforced fiber sheet in a horizontal direction as taught by Kashikar, a functionally equivalent configuration for conveying fibrous material. 

Otoshi teaches a process of preparing a film by discharging a molten resin from an extruder onto rotating cooling support (Figure 2 and 3 and [0078]), forming a film-like object in a space into which the resin is discharged (Figure 2 and 3). 
Both Nakatani and Otoshi teach a process of applying a discharging molten resin to a surface for producing a resin film. It would have been obvious to one of ordinary skill in the art to substitute the extruder configuration of Nakatani with the extruder configuration of Otoshi, a functionally equivalent extruder configuration for applying a resin film 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742